DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,980,792 to Chamlee.
Re-claim 1, Chamlee discloses a composite part, comprising: a composite metal material having a metal matrix phase (Al-Si MMC) and a particle phase (SiC) dispersed in the metal matrix phase; an interior region; and an exterior region that surrounds the interior region, an average concentration of the particle phase in the composite metal material is higher in the exterior region than in the interior region (see abstract and summary).
Re-claim 2, the metal matrix phase includes an aluminum based material.

Re-claim 4, the particle phase includes a ceramic-based material (i.e. SiC).
Re-claim 5, the particle phase includes a ceramic based material including at least a carbide.
Re-claim 6, the interior region is substantially particle free (see column 13 lines 42-45, the phrase devoid of particles implies a substantially particle free region), and thus less than approximately 0.5 wt% of the overall composite metal material in the interior region is the particle phase.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamlee.
Re-claim 7, the exterior region is particle rich (as seen in figures 6A and 7A, note the density of particles SiC, dark regions).  Although Chamlee fails to teach the weight percent of the particle rich region, they do teach the volume percent .  The volume percent of the particle rich region (i.e. exterior) is substantially higher than the overall volume percent, see for instance column 13 lines 1-4.  Thus it stands to reason that the particle rich region is more than approximately 5 wt% of the overall composite metal material.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected for the exterior region a particle rich value of approximately 5 wt% of the overall composite metal material, as this would have provided the sufficient strength and wearability for the composite part.
Re-claim 8, the particle phase in the exterior region has a gradient type distribution such that a concentration of particles is highest near an outer surface (such as a peripheral surface) of the composite part and decreases further towards a center of the composite part.
Re-claim 9, the particle phase in the exterior region has a non-uniform distribution (as illustrated in figures 6A and 7A, the dark areas represent the SiC and are shown having a non-uniform distribution) such that a concentration of particles is selectively located in local areas of the composite part where certain particle material properties are needed.
Re-claim 10, a transition between the higher and lower concentrations of the particle phase represents a boundary region between the interior region and the exterior region, and largely comprised of intermetallic materials that include constituents from both the interior .
Claims 12, 14, 15, 19, 20, 22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamlee in view of WO 2008/085820 A1 to Hodjat.
Re-claim 12, Chamlee teach a tooling system for casting a composite part, comprising: a die mold 52 having an interior surface; and an injector 60 is configured to inject molten material into the die mold, the molten material includes a metal matrix phase (Al-Si); the die mold is configured to solidify the molten material into the composite part.  However, Chamlee fails to teach at least a portion of the die mold interior surface coated with particles from a particle phase, and where die mold interior surface that is coated with particles from the particle phase is configured to distribute the particles in an exterior region of the composite part that at least partially surrounds an interior region of the composite part.
Hodjat teaches casting a composite part in a die mold interior surface coated with particles from a particle phase, and die mold interior surface that is coated with particles from the particle phase is configured to distribute the particles in an exterior region of the composite part that at least partially surrounds an interior region of the composite part (see page 9 lines 22-32).  Placing the particles of the particle phase on the interior surface of the die mold prior to 
Re-claim 14, Chamlee teaches a method of casting a composite part in a tooling system having a die mold 52, the method comprising the steps of: injecting into the die mold a molten material having a metal matrix phase (Al-Si); and5§371 of (PCT/US2018/036259) solidifying the molten material within the die mold to form a composite part made of a composite metal material having an exterior region that at least partially surrounds an interior region, wherein an average concentration of a particle phase (SiC) in the composite metal material is higher in the exterior region than in the interior region.  However, Chamlee fails to teach coating at least a portion of an interior surface of the die mold with the particle phase having a plurality of particles.
Hodjat teaches casting a composite part in a die mold interior surface coated with particles from a particle phase, (see page 9 lines 22-32).  Placing the particles of the particle phase on the interior surface of the die mold prior to introducing the molten metal matrix allows for higher concentrations of the particles at desired surface regions.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the interior surface of the die mold of Chamlee with particles from the particle phase material as suggested by Hodjat, thus further increasing the concentration of particle phase material at the exterior surfaces.

Re-claim 19, Hodjat further teaches using a centrifugal force for the coating step, this would selectively coat a first portion (i.e. exterior or periphery) of the interior surface of the die mold with the particle phase having a plurality of particles and leaving a second portion of the interior surface
Re-claim 20, Hodjat further using a centrifugal force for the coating step, comprises selectively coating a first portion (i.e. periphery) of the interior surface of the die mold with the particle phase having a first concentration of particles and selectively coating a second portion of the interior surface of the die mold with the particle phase having a second concentration of particles, wherein the first concentration of particles is greater than the second concentration of particles.  The motivation is as cited above.
Re-claim 22, the injecting step further comprises injecting into the die mold the molten material having the metal matrix phase that includes at least one of an aluminum-based material.
Re-claim 25, the solidifying step comprises solidifying the molten material within the die to form the composite part, during solidification the composite part form a boundary region between the interior region and the exterior region, largely comprised of intermetallic materials that include constituents from both the interior region and the exterior region (as shown in figure 5B and regions located at 3 mm and 5 mm).  However, Chamlee is silent regarding the boundary region having a thickness of approximately 0.001-0.1mm, inclusive.  It would have been obvious 
Re-claim 27, Chamlee teaches the known use of high-pressure die casting, see column 1 lines 46-67.
Allowable Subject Matter
Claims 21 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ray et al. teach a composite part cast with reinforcing particles, a mold cavity is coated with a thin layer of material prior to casting.  Poncin et al. teach a composite part cast upon a coating placed in a mold cavity.  Lange et al. and Fraley et al. each teach a composite part of MMC and particle phase.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
January 6, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657